Citation Nr: 0508681	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-33 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1965 to January 1969 
and from January 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently moved and the case was 
transferred to the Albuquerque, New Mexico, RO.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.  

2.  The medical evidence does not show that the veteran 
currently has or has ever had peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, including as due to exposure to herbicide, are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1997 rating decision, a September 
1997 statement of the case, and a supplemental statement of 
the case dated in May 2004 that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for peripheral neuropathy, including as 
due to exposure to herbicide.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.  

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and affording him an 
opportunity to submit all pertinent evidence pertaining to 
his claims that he might have); and Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in May 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e).  

The record shows that the veteran served multiple tours of 
duty in Vietnam during the Vietnam Era.  

The service medical records are negative for any complaints 
or treatment for symptoms that were attributed to any 
neurological disorder, in particular, peripheral neuropathy.  

At a personal hearing conducted at the RO in April 1997, the 
veteran testified that he experienced numbness and tingling 
in his fingers.  He stated that the symptoms began in service 
and got stronger two years after his separation from service.  
He testified that he had received a letter from VA a year or 
two previously stating that he had peripheral neuropathy and 
that they believed "it was from the spray of the-of some 
kind of insecticide or something like that."  The veteran 
stated that he had not been exposed to any insecticide other 
than when he was exposed to Agent Orange in the military.  He 
further testified that he was still receiving treatment for 
peripheral neuropathy from VA, "as far as I know."  

VA and private treatment records dated from February 1974 to 
May 2003 pertain to disorders other than peripheral 
neuropathy.  None of the records reflects complaints of 
numbness or tingling in any of the veteran's extremities and 
none of the records indicates that any physician has 
diagnosed peripheral neuropathy or even considered that 
diagnosis for symptoms reported by him.  

In June 1997, a VA neurological examination was conducted.  
The examiner reviewed the entire claims file and stated that 
there was no mention of a complaint of numbness or tingling 
in the upper or lower extremities or a diagnosis of 
peripheral neuropathy.  He noted that a daily diary kept by 
the veteran from October 1995 to November 1995 did not 
include tingling or numbness in the list of his complaints.  
He stated that the report of a private orthopedic examination 
in May 1995-when the veteran was evaluated for pain in the 
low back region, right shoulder, hands, wrists, and ankles-
indicated that the neurological examination of the lower 
extremities was normal.  The VA examiner further noted that 
the veteran brought to the examination a self-typed two-page 
list of 11 complaints which did not mention tingling or 
numbness in the extremities.  He stated that, on specific 
questioning, the veteran did mention that he had had numbness 
on the soles of his feet, toes, and fingers since 1967-68; 
the symptoms would vary in nature, depending on the weather.  
The veteran stated that the numbness would last from one hour 
to half a day three times a week and that his hands and feet 
would fall asleep.  The only abnormal clinical finding 
reported by the examiner was slightly decreased sensation to 
pinprick in both hands.  The examiner's report states that 
nerve conduction studies conducted approximately two weeks 
after his clinical examination of the veteran were reported 
as mildly abnormal in the median nerves, consistent with 
carpal tunnel syndrome bilaterally.  It was also noted that 
the findings concerning the right posterior tibial nerve 
indicated possible mild entrapment of that nerve, as well.  
Finally, he commented that those findings were inconsistent 
with diffuse peripheral neuropathy secondary to exposure to 
herbicide.  

First, as set forth above, service connection for peripheral 
neuropathy may be 1) granted if the current disorder began 
during service or is otherwise due to an injury or disease 
that was incurred in service, or 2) presumed if the disorder 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  In 
this case, there is no competent medical evidence that the 
veteran currently has-or has ever had-peripheral 
neuropathy.  Lacking such evidence, the veteran may not be 
presumed to have been exposed to herbicide during service in 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, absent a 
current disability, service connection may not be granted on 
any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, service connection for service connection for 
peripheral neuropathy, including as due to exposure to 
herbicide, must be denied.  




ORDER

Service connection for peripheral neuropathy, including as 
due to exposure to herbicide, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


